DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, including claims 1, 7, 8, and 14-20 in the reply filed on 12/28/2021 is acknowledged.  Claims 2-6 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 12/28/2021 is acknowledged.  Claims 10 and 13 have been amended.  Claims 1-20 are pending in the application, of which claims 2-6 and 9-13 are withdrawn.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Office Action mailed 10/28/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2017/0045049.
Regarding claim 1, Park discloses (see Figs. 1-11):
A scroll compressor comprising: 
a main body 10; 
a cover 80 configured to divide an inside of the main body 10 into a low pressure section L and a high pressure section H; 
a fixed scroll 100 disposed in the low pressure section L and including a first discharge port 103 through which refrigerant, compressed by the scroll compressor, is discharged; 
an orbiting scroll 50 configured to rotate with respect to the fixed scroll 100 and form a compression chamber 60 together with the fixed scroll 100; 
a discharge guide 200 disposed between the fixed scroll 100 and the cover 80, the discharge guide 200 including a second discharge port 301 connected to the first discharge port 103 and guiding the compressed refrigerant in the compression chamber 60 to the cover 80; and 
a back pressure actuator 300 disposed to surround an outer circumferential surface of the discharge guide 200 to form a back pressure chamber 400 together with the discharge guide 200 and configured to move in a direction toward the cover 80 with respect to the discharge guide 200 to selectively connect the second discharge port 301 with the high pressure section H (see Fig. 11), 
wherein the fixed scroll 100 comprises (see Figs. 3, 4, 7): 
a bypass flow path 105, 108 formed in the fixed scroll 100 and connecting the compression chamber 60 to the second discharge port 301; and 
a bypass valve 130 configured to selectively open or close the bypass flow path. 

Regarding claim 7, Park discloses:
wherein the fixed scroll 100 comprises a first back pressure flow path 109 spaced apart from the first discharge port 103 and connected to the compression chamber 60, and 
wherein the discharge guide 200 comprises a second back pressure flow path 240 spaced apart from the second discharge port 301 and connecting the first back pressure flow path 109 to the back pressure chamber 400. 

Regarding claim 8, Park discloses:
wherein the cover 80 includes a third discharge port 81, and 
wherein when the scroll compressor is operated, the back pressure actuator 300 is moved by the refrigerant in the back pressure chamber 400 to communicate the third discharge port 81 of the cover 80 with the second discharge port 301 of the discharge guide 200 (see Fig. 11), and when the scroll compressor is not operated, the back pressure actuator 300 is spaced apart from the cover 80 (see Fig. 3). 

Regarding claim 15, Park discloses:
wherein the bypass flow path 105, 108 and the bypass valve 130 are provided with a plurality of bypass flow paths 105, 108 and a plurality of bypass valves 130, respectively (see Figs. 3, 4, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2017/0045049 in view of Cho et al. WO 2019/045454 (12/28/2020 IDS; citing corresponding US publication 2021/0131427 for translation).
Regarding claim 14, Park discloses:
a first check valve 120 disposed at the second discharge port 301 of the discharge guide 200 to selectively open or close the first discharge port 103.
Park is silent regarding:
a second check valve disposed at the third discharge port of the cover to selectively open or close the third discharge port. 
Cho teaches (see Fig. 3):
a second check valve 130 disposed at the third discharge port 81 of the cover 80 to selectively open or close the third discharge port 81.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Park with that of Cho for the advantages of reducing the flow noise when the scroll compressor is stopped, and increasing energy efficiency by additionally using the pressure of the refrigerant remaining in the main body (Cho [0094] [0098]).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record with respect to the features of claim 16 are:
Jin et al. US 2015/0316058, see Figs. 5 and 15-16: sealer 161, 162 disposed between back pressure actuator 160 and discharge guide 150, the sealer including a seal 162 and an O-ring 161 coupled to its outer circumferential surface, but no refrigerant flow path in the seal.
Cho et al. WO 2019/045454, see Figs. 5-7: sealer 140, 150 disposed between back pressure actuator 100 and discharge guide 90, the sealer including a seal 140 having a refrigerant flow path, but no O-ring coupled to its outer circumferential surface to selectively open or close the refrigerant flow path. In similar vein, Grassbaugh et al. US 2006/0198748, see Figs. 11A-11B: sealer 82” disposed between back pressure actuator 80 and discharge guide 66, the sealer including a seal 82” having a refrigerant flow path, but no O-ring coupled to its outer circumferential surface to selectively open or close the refrigerant flow path.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited prior art disclose various sealing configurations between back pressure actuators and discharge guides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/02/2022